         Case 1:19-cv-08359-VEC Document 30 Filed 11/05/19 Page 1 of 6




                                                                       October 24, 2019
VIAECF
The Honorable Valerie E. Caproni
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 240
New York, NY 10007

        Re: Re/event Sports, LLC v. United States Soccer Federation, Inc., No. 19-cv-08359
        (VEC)

Dear Judge Caproni:
         Pursuant to the Court's Order (ECF No. 10), the parties submit this letter in advance of the
Initial Pretrial Conference scheduled for November 1, 2019 at 10:00 a.m.
Plaintiff's Description of the Case. Plaintiff Relevent Sports, LLC ("Relevent"), a promoter of
soccer events around the world, seeks (1) to enjoin Defendant United States Soccer Federation,
Inc. ("USSF") from continuing to participate in an anticompetitive agreement with Federation
Internationale de Football Association ("FIFA") and others under the FIFA umbrella; and (2) treble
damages resulting from USSF's participation in this illegal conspiracy. Specifically, USSF has
entered into an illegal agreement with FIFA and others not to sanction any official season soccer
matches between international soccer clubs ("Official Season International Soccer Game Events")
in the U.S and to otherwise restrict the output of international soccer games in the U.S. 1 USSF has
admitted to this illegal agreement to restrict output, including after Relevent filed this action. 2
        As the self-declared international governing body for soccer, FIFA has granted USSF the
"exclusive authority to sanction international matches played in the United States."3 As part of its
acceptance and enforcement of FIFA's authority in the U.S., USSF has agreed to comply with
FIF A's rules, policies, and directives. One such rule is that all international soccer matches,
including Official Season International Soccer Game Events, must be "sanctioned" by USSF.
        As USSF recently told a New York state court, "[i]n October [2018], FIFA's decision-
making body, the FIFA Council, issued a ruling that official league matches between professional
soccer teams should only take place within their home country. USSF is bound to adhere to that
decision ...." 4 In accordance with FIFA's policy, USSF has refused to sanction the Official
Season International Soccer Game Events that Relevent has sought to promote and host in the U.S.
USSF has done so, at least in part, to benefit its economic partner Soccer United Marketing, LLC

1
   Unlike "friendly" (or exhibition) matches, the results of which have no meaningful impact on the
participants, Official Season International Soccer Game Events would count towards the competing clubs'
official league or tournament records.
2
  Ronald Blum, Promoter files 2nd lawsuit vs US Soccer over sanctioning, AP.COM (Sept. 9, 2019),
https://www.apnews.com/495c681030fb485089549eaf3e63f4e5.
3
  Mem. of Law in Supp. of Resp. 's Cross-Mot. to Compel Arbitration and Dismiss at 4, Re/event Sports,
LLCv. USSFetal., No. 154104/2019 (N.Y. Sup. Ct. May 17, 2019) (0kt. No. 48).
4
  Id. at 1.
           Case 1:19-cv-08359-VEC Document 30 Filed 11/05/19 Page 2 of 6




("SUM"). Because high quality international professional soccer leagues, clubs, and players face
the risk of FIFA-imposed penalties resulting from participating in an unsanctioned event, Rel event
has effectively been blocked from promoting and hosting Official Season International Soccer
Game Events on U.S. soil, and output has been nakedly restrained in the U.S. without any
offsetting procompetitive effect. USSF has also conspired with FIFA to restrict the output of other
international soccer game events in the U.S. in order to benefit SUM. Through these illegal
conspiracies, USSF has tortiously interfered, and continues to tortiously interfere, with Relevent's
business relations in violation of state law.
        USSF's participation in this conspiracy to punish leagues, clubs, and players that participate
in unsanctioned events, and to otherwise limit the output of international soccer matches in the
U.S., are---collectively and individually-per se illegal group boycotts and naked restrictions of
output in violation of Section 1 of the Sherman Act. USSF's claim that it is following FIFA's
directive provides no defense to the per se rule; it is well-settled that "[i]t is the type of restraint [a
defendant] agreed to impose that determines whether the per se rule .. . is appropriate," not "a
particular defendant's role in the scheme." United States v. Apple, Inc., 791 F.3d 290,322 (2d Cir.
2015) (emphasis added). And a horizontal agreement to reduce output, such as the one engaged
in here, is per se unreasonable under the law. Id. at 322-23 ("[e]limination, by joint collaborative
action, of discounters from access to the market is a per se violation of the Act") (collecting
Supreme Court cases); Areeda & Hovenkamp, Antitrust Law: An Analysis of Antitrust Principles
and their Application, (4th ed. 2019) ,r,r1906d, 191 Oa (a "naked" output restriction "formed with
the objectively intended purpose or likely effect of ... decreasing marketwide output in the short
run, with output measured by quantity or quality" is per se unlawful). Tellingly, USSF does not
even try to offer any procompetitive justification for its actions. And FIFA, a private body, has
neither antitrust immunity nor the power to grant any such immunity to USSF.
         Moreover, USSF's wild claim that it might risk expulsion from FIFA if it were to sanction
Relevent's Official Season International Soccer Game Events is bluster. USSF's Bylaws provide
that it is only obligated to comply with FIFA rules "to the extent permitted by governing law."5
Accordingly, if this Court finds this FIFA policy violates the antitrust laws, USSF is under no
requirement to follow it. And FIFA has never objected to this USSF Bylaw, as it recognizes that
it cannot require its members to violate the law. In fact, USSF has previously declined to comply
with a FIFA policy that it determined would be a violation of U.S. antitrust law, without any
consequence from FIFA. Fraser v. Major League Soccer, L.L.C., 7 F. Supp. 2d 73, 75 & n.1 (D.
Mass. 1998) (class of players withdrew antitrust claim against USSF after it "entered into a
stipulation [to] never D pay nor request a transfer fee payment for an out-of-contract player"
despite FIFA rule entitling clubs to transfer fee). In the extraordinarily unlikely event that FIFA
tries to punish USSF for complying with an order of this Court, Relevent-presumably with
US SF-would file an antitrust lawsuit against FIFA that would bring a halt to any such action.
Simply put, USSF's claim that its antitrust violation should be permitted because its co-conspirator
might punish it for complying with a court order should not be countenanced.
         The injunctive relief sought in this action would require USSF to cease wielding its
sanctioning process in violation of the U.S. antitrust laws. Contrary to USSF's assertions, such
relief is well within the Court's authority, and "[t]here is no requirement that a plaintiff name ...
all co-conspirators as long as their existence is set forth in the complaint." Trugman-Nash, Inc. v.

5
    BYLA ws OF THE UNITED STATES SOCCER FEDERATION INC., I Bylaw I 03 § I (2019).

                                                    2
          Case 1:19-cv-08359-VEC Document 30 Filed 11/05/19 Page 3 of 6




New Zealand Dairy Bd., 942 F. Supp. 905, 917 n.6 (S.D.N.Y. 1996) (quotation marks omitted).
         Finally, neither arbitration nor the 2016 settlement agreement between the parties bars
Rel event's claims. The antitrust and state tort claims asserted are not subject to arbitration because,
among other reasons, as USSF well knows, the purported agreement to arbitrate disputes before
FIFA extends only to FIFA' s own statutes and regulations-"[FIF A] is not in a position to rule on
issues of U.S. law." Award, Stillitano v. USSF & FIFA, CAS 2010/A/2241 (July 12, 2011);
ChampionsWorldv. USSF, 726 F. Supp. 2d 961, 969-70 (N.D. Ill. 2010) ("FIFA does not have, or
claim to have, authority to interpret acts of Congress."). Nor do Relevent's antitrust or tortious
interference claims fall within the scope of the covenant not to sue contained in the 2016 settlement
agreement, as that covenant does not, by its own terms, apply to the claims here which challenge
anticompetitive agreements with FIFA and other conspirators to reduce the output of international
soccer matches in the U.S. Instead, as USSF explains, the covenant applies to its "jurisdiction
over the sanctioning of international matches." Infra. More fundamentally, even if the covenant
could somehow apply to these antirust claims, it would be void as a matter of public policy, as
courts will not enforce agreements to waive claims against future antitrust violations by a private
party like USSF. See, e.g., In re Am. Express Merchants' Litig., 667 F.3d 204,214 (2d. Cir. 2012).
Defendant's Description of the Case. 6 This dispute arises out of Relevent's dissatisfaction with
a FIFA directive prohibiting official league soccer matches from taking place outside of the
league's home territory. U.S. Soccer is implicated only because Relevent sought to organize an
unprecedented official league match between two foreign soccer teams on U.S. soil. As Relevent's
complaint admits, beyond U.S. Soccer, Relevent also needed the approval of the foreign federation
and two confederations for such a match to be played. Given U.S. Soccer's obligations as a FIFA
national association member, it had no choice but to deny Relevent's application. Relevent urges
that this should be considered not only a conspiracy between U.S. Soccer and FIFA, but a
horizontal conspiracy (i.e., an agreement between competitors) that constitutes a per se violation
of the antitrust laws. But a national governing body complying with the rules of an international
federation regarding where foreign teams can play matches is not an unlawful "agreement," let
alone a horizontal agreement under Section 1 of the Sherman Act for which per se scrutiny would
be appropriate.
        U.S. Soccer is a non-profit that governs and promotes the growth and development of
soccer in the United States. Since 1914, U.S. Soccer has been recognized by FIFA as the national
association responsible for administering and overseeing the sport in this country. It is one of
myriad national associations within FIFA's global governing framework: FIFA sits atop as the
international federation that governs soccer globally; below it lie six regional confederations that
oversee the sport at the continental level; and under each confederation are numerous national
associations like U.S. Soccer tasked with administering the sport at the national level. U.S. Soccer
also is designated as the National Governing Body ("NGB") for soccer in the U.S. under the Ted
Stevens Olympic & Amateur Sports Act, 36 U.S.C. §§ 220501, et seq.
       As both a FIFA national association and the NGB for soccer in the United States, U.S.
Soccer was-and is-legally obliged to follow the FIFA directive at the heart of this dispute.

6
 Following the initial exchange of the parties' respective descriptions of the case, Relevent supplemented its
description of the case with a significant amount of additional argumentative statements. Rather than respond in
substance here, U.S. Soccer will address those matters, to the extent necessary, in the briefing on its forthcoming
motion to dismiss.

                                                           3
        Case 1:19-cv-08359-VEC Document 30 Filed 11/05/19 Page 4 of 6




Compliance is mandated by FIF A's statutes, regulations, and directives, and also the Olympic &
Amateur Sports Act, which requires U.S. Soccer be a member of FIFA and comply with its rules.
See 36 U.S.C. § 220522(a)(6). U.S. Soccer's failure to abide by these obligations would endanger
its status as a FIFA national association, risking suspension or even expulsion from FIFA, which
would in tum violate the legal mandate under the Olympic & Amateur Sports Act that U.S. Soccer
remain a member of FIFA. See id. This would jeopardize the participation by the U.S. national
teams in FIF A's world championship tournaments and the Olympics, including the eligibility of
the top-ranked U.S. Women's National Soccer Team to play in the 2020 Tokyo Olympics.
       This dispute thus really begins and ends with FIFA. Yet for various reasons, Relevent has
chosen not to sue FIFA. Instead, Relevent has attempted to shoehorn its challenge to a unilateral
FIFA directive into a Section 1 claim against U.S. Soccer, on the theory that U.S. Soccer's
obligatory compliance with a FIFA directive amounts to an anticompetitive horizontal
"agreement" to "boycott" professional soccer clubs and players that play in international official
league matches from FIFA-affiliated competitions. But by attempting to circumvent the
impediments to suing FIFA and trying to plead a per se conspiracy case, numerous insurmountable
problems arise.
         The threshold one is that Relevent, which can only organize matches through its FIFA-
 licensed Match Agent Agreement, has agreed to arbitrate disputes with a FIFA national association
 like U.S. Soccer before FIFA's arbitral bodies and the Court of Arbitration for Sport. Next is a
covenant not to sue found in a 2016 settlement agreement between Relevent and U.S. Soccer,
which precludes the claims that Relevent asserts here-those challenging U.S. Soccer's
jurisdiction over the sanctioning of international matches. Relevent also cannot escape the fact
that U.S. Soccer, in denying it a sanction to stage a foreign official league match, is merely
complying with a FIFA decision, one to which U.S. Soccer is legally bound. Under these
circumstances, there can be no violation of Section I.
        A further critical shortcoming of Relevent's case is that this Court cannot provide the
ultimate relief that Relevent seeks. No order compelling U.S. Soccer to sanction a foreign official
league match can change the FIFA directive underlying Relevent' s alleged injury, which FIFA
implemented unilaterally to protect the development of the sport by its national associations in
their respective nations. Regardless of whether U.S. Soccer sanctions the unprecedented matches
that Relevent seeks to promote, Relevent still must obtain approval from the respective teams'
league, the affected federations and confederations (which include at least four additional entities
not party to this case), and most prominently, FIFA itself. Relevent's case, in form and substance,
is misdirected at U.S. Soccer. And at bottom, it is without merit.
Contemplated Motions
        Relevent: Following resolution of USSF's motion to dismiss, Relevent intends to file an
early motion for summary judgment on per se antitrust liability and injunctive relief based on
USSF's admission that it has agreed with FIFA and others to prohibit Official Season International
Soccer Game Events in the U.S. This case presents the rare circumstance where such a pre-
discovery motion is appropriate, as it would provide an early resolution of one of Relevent's core
claims, which is based on undisputed facts and the application of the per se rule. This resolution
would significantly narrow the scope of discovery to Relevent's remaining claims and damages.
       The issue of purported Ted Stevens Act immunity on which USSF contemplates basing its


                                                 4
        Case 1:19-cv-08359-VEC Document 30 Filed 11/05/19 Page 5 of 6




early summary judgment motion is purely a legal question of statutory interpretation and thus does
not provide a basis for the requested phased discovery. What's more, such immunity has been
rejected as a matter of law in cases involving professional soccer, as the Ted Stevens Act only
applies to amateur competitions and the Olympics-not professional sports games.
ChampionsWorld LLC v. U.S. Soccer Federation, 726 F. Supp. 2d 961,975 (N.D. Ill. 2010).
         U.S. Soccer: U.S. Soccer's forthcoming motion to dismiss will seek dismissal in favor of
arbitration, as Relevent has agreed to arbitrate any disputes with U.S. Soccer before FIF A's arbitral
bodies. U.S. Soccer will also move to dismiss on the following bases: (i) Relevent's claims are
barred by a covenant not to sue in a 2016 settlement agreement between U.S. Soccer and Relevent;
(ii) Relevent's failure to join FIFA as a necessary and indispensable party under Federal Rule of
Civil Procedure 19; (iii) Relevent's failure to plead injury-in-fact and antitrust injury; and (iv)
Relevent's failure and inability to plead a cognizable claim under Section 1 of the Sherman Act.
        In the event U.S. Soccer's motion to dismiss does not fully dispose of this matter, U.S.
Soccer intends to seek leave to file an early motion for summary judgment on at least the following
narrow yet dispositive ground: that the Olympic & Amateur Sports Act immunizes U.S. Soccer's
alleged conduct from antitrust scrutiny. Limited discovery is required for this motion to establish
that Congress intended and conferred upon U.S. Soccer, as the relevant NOB, the authority to
govern both professional and amateur soccer in the U.S. Relevent's suggestion that discovery is
unnecessary to resolve this issue is incorrect, as the complete legislative history of the Olympic &
Amateur Sports Act was not before the court in the ChampionsWorld case. It is for this reason
that U.S. Soccer will seek to have this issue addressed on a motion for summary judgment rather
than on the pleadings.
Basis for Subject Matter Jurisdiction
       Relevent: This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and
1337 because the claims arise under laws of the U.S. which regulate commerce and protect
commerce against illegal restraints and monopolies: Section 4 of the Clayton Act (15 U .S.C. § 15),
Section 16 of the Clayton Act (15 U.S.C. § 26), and Section 1 of the Sherman Act (15 U.S.C. § 1)
and supplemental jurisdiction over Relevent's state-law tort claims pursuant to 28 U.S.C. § 1367.
        U.S. Soccer: This Court lacks subject matter jurisdiction over Relevent's claims as they
are subjectto arbitration. Harris v. TD Ameritrade Inc., 338 F. Supp. 3d 170, 181 (S.D.N.Y. 2018).
Prospects for Settlement
       Relevent: Relevent is willing to consider settlement if USSF is open to a resolution that
permits fair and open competition in the relevant market. Relevent only seeks relief from USSF
and does not require any relief from FIFA or others. USSF is capable of agreeing to comply with
U.S. antitrust laws, notwithstanding any FIFA policy,just as it did in Fraser (supra).
         U.S. Soccer: Given that U.S. Soccer alone is incapable of affording Relevent adequate and
complete relief, U.S. Soccer does not currently envision any prospect of settlement. Were U.S.
Soccer enjoined from denying Relevent the sanction that it seeks, Relevent would still be precluded
from promoting international official league matches as (i) FIFA will not approve of such matches;
(ii) the teams' league, federations, and confederations may also refuse approval given FIFA's
directive; and (iii) absent FIFA' s approval, Rel event would be incapable of securing professional
teams to play official league matches on foreign soil.


                                                 5
                                                             ··-- ·- --- - - - -
         Case 1:19-cv-08359-VEC Document 30 Filed 11/05/19 Page 6 of 6                      -
                                             Respectfully submitted,



  ~µ,¥,J.~IPJ.Anloona
                                         ~   ~
                                             uterman
                                             LATHAM & WATKINS LLP
     ela A. Smedley                          885 Third Avenue
Adam I. Dale                                 New York, New York 10022
WINSTON & STRAWN LLP                         lawrence.buterman@lw.com
200 Park Avenue·
New Yorlc, New York 10166                    Russell F. Sauer, Jr.
Tel: (212) 294-6700                          LATHAM & WATKINS LLP
Fax: (212) 294-4700                          355 South Grand Avenue
jkessler@winston.com                         Suite 100
jamoona@winston.com                          Los Angeles, CA 90071
asmedley@winston.com                         Tel: (213) 485-1234
aidale@winston.com                           Fax: (213 891-9763
                                             russell.sauer@lw.com
Counsel for Re/event Sports, LLC
                                             Christopher S. Yates
                                             LATHAM & WATKINS LLP
                                             505 Montgomery Street
                                             Suite 2000
                                             San Francisco, CA 94111
                                             Tel: (415) 391-0600
                                             Fax: (415) 395-8095
                                             cbris.yates@lw.com

                                             Attorneys for Defendant United States Soccer
                                             Federation, Inc.




                                     6
